Eice, C. J.,
concurs in the result attained by the majority of the court on this question. The grounds of his opinion are, that by going to trial on the imperfect transcript, without objection, the prisoner waived' all right to object in arrest of judgment, on account of the alleged imperfection in the transcript. He thinks, that if, at the time the motion was made in arrest of judgment, there existed, in the imperfection of the transcript then on file, any cause for arresting the judgment, such imperfection could not afterwards be supplied by the production of a more complete record from Cherokee. He cites, in support of his position, Doty v. The State, 6 Blackf. 529 ; Laforte v. The State, 6 Missouri, 208 ; Greenwood’s case, *3835 Por. 474; Matthews’ case, 9 Por. 370; Hitt v. Allen, 13 Ill. 592; Gager v. Gordon, 29 Ala. 341; Burnham v. Hatfield, 5 Blackf. 21; Waller v. Logan, 5 B. Monroe, 515; Owens v. Owens, Hardin, 154.
Judge Walker and myself • express no opinion on the simple question of waiver; but hold, that if, at the time the motion was made, the imperfection in the transcript was such as to furnish matter for arrest of the judgment, the perfection of the transcript during the term justified the court in overruling the motion.
2. The other objections to this conviction are easily disposed of. Section 3615 of the Code requires a defendant, after change of venue, to be tried on a certified copy of the indictment found against him. This does not in the least impair the right of trial by jury, or trench upon any other principle of the bill of rights. — Ruby v. The State, 7 Missouri, 206.
3. Neither is there any thing in the objection, that the presiding judge directed or permitted a verbal alteration in the verdict of the jury, after it had been read in court. The verdict was good and sufficient, both before and after its alteration. In this case it is not necessary that we should go further.
The judgment of the circuit court is affirmed, and the sentence of the law must be executed.